Case 1:18-cr-00681-WFK Document 139 Filed 08/20/19 Page 1 of 2 PageID #: 3513
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AES:MEB/HDM                                        271 Cadman Plaza East
F. #2016R00695                                     Brooklyn, New York 11201

                                                   August 20, 2019

By Hand and ECF

The Honorable William F. Kuntz, II
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Jean Boustani, et al.
                      Criminal Docket No. 18-681 (S-1) (WFK)

Dear Judge Kuntz:

                The government writes to respectfully request that the Court arraign the
defendant Jean Boustani tomorrow on the recently-filed Superseding Indictment (ECF 137),
as the parties are scheduled for oral argument tomorrow regarding the defendant’s
outstanding pre-trial motions. (ECF 131) (setting oral argument).

               The Superseding Indictment charges the defendant with the same three
offenses as the original Indictment (Counts One, Two and Four), but adds certain allegations
and overt acts that, among other things, detail the defendant and his co-conspirators’ reliance
on the U.S. financial system and recruitment of U.S. investors in the charged wire fraud,
securities fraud and money laundering conspiracies in advance of trial. (ECF 137 ¶¶ 24, 27,
73, 89, 90, 99(b), 99(q)-(u)). While the Superseding Indictment adds certain information
regarding the territoriality of the charged offenses, the original Indictment in this case was
more than sufficient for all of the reasons set out in the government’s opposition to the
defendant’s motion to dismiss (ECF 113). See United States v. Yannotti, 541 F.3d 112, 127
(2d Cir. 2008) (to withstand a motion to dismiss, “an indictment need do little more than to
track the language of the statute charged and state the time and place (in approximate terms)
of the alleged crime.”).

               The Superseding Indictment also eliminates from the caption two co-
conspirators, Andrew Pearse and Detelina Subeva, who recently pled guilty before Your
Honor. Further, the Superseding Indictment modifies the specified unlawful activities for
Count Four, money laundering conspiracy, by removing certain violations of foreign law that
the government will not seek to prove here, and adding circumvention of internal controls.
(ECF 137 ¶ 104).
Case 1:18-cr-00681-WFK Document 139 Filed 08/20/19 Page 2 of 2 PageID #: 3514


              A copy of the Superseding Indictment is enclosed. In addition, for ease of the
Court and defense counsel’s review, the government will separately send the Court and
defense counsel a redline document showing the changes between the original Indictment
and the Superseding Indictment.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s/
                                                  Mark E. Bini
                                                  Hiral D. Mehta
                                                  Assistant U.S. Attorneys
                                                  (718) 254-8761

                                                  DEBORAH L. CONNOR
                                                  Chief, Money Laundering & Asset Recovery
                                                  Section
                                                  Criminal Division
                                                  U.S. Department of Justice

                                           By:                /s/
                                                  Margaret A. Moeser
                                                  Sean O’Donnell
                                                  Trial Attorneys
                                                  (202) 598-2345

                                                  ROBERT ZINK
                                                  Chief, Fraud Section
                                                  Criminal Division
                                                  U.S. Dept. of Justice

                                           By:                /s/
                                                  Katherine Nielsen
                                                  Trial Attorney
                                                  (202) 616-5672

Enclosure

cc:    Clerk of Court (by ECF)
       Randall W. Jackson, Esq. (by ECF)
       Michael S. Schachter, Esq. (by ECF)
       Casey E. Donnelly, Esq. (by ECF)
